DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 1 in which claims 1-20 are presented for examination.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dumant et al. US 20160371395 A1 (hereinafter referred to as “Dumant”) in view of King et al. US 20120124478 A1 (hereinafter referred to as “King”) and further in view of Kale et al. US 20180052884 A1 (hereinafter referred to as “Kale”).

As per claim 1, Dumant teaches:
A computer-implemented method comprising: 
receiving, by a processor, information from a user, wherein the information includes one or more datums (Dumant, [0006] – User profile data that is extracted from the user is interpreted as datums from a user); 
analyzing the information for one or more correlations between the one or more datums (Duman, [0024] – Usage metrics corresponding with use of one or more datasets can be collected over time and stored in a corresponding data analysis system, such as a database system. For instance, usage metrics can be stored in a database table (e.g., a relational database table), in a knowledge graph, such as the knowledge graph described herein, or in any appropriate fashion for a given implementation, wherein a knowledge graph is interpreted as using analysis for correlations.  See also paragraph [0027] for how the analytical processing system works); 
translating each correlation into a word group (Dumant, [0041] – The association rules 124 can be used to determine a path through the knowledge graph 112 to connect each element of a search query, e.g., to ensure that the system 100 finds and joins conditions that can be performed to execute the query.  Keyword "current" may be associated with a rule in a system grammar that states that "current" should be followed by an attribute with a time semantic (e.g., "current year" translates to "2015," or the actual current year), wherein this is interpreted as translating a correlation into a word group), 
generating a set of visualizations based on the ranked word groups graphic data visualizations corresponding to the at least one data suggestion.  See also paragraph [0029]), 
Although dumant teaches word groups which are translated and can be associated with visualizations, Dumant doesn’t explicitly teach icons which can be slightly different from mere visualizations, however, King teaches:
wherein each word group is associated with an icon (King, [0101] – Verticies of the graph are displayed as icons); 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the application to modify Dumant’s invention in view of King in order to include a user friendly display of the word groups with icons and a knowledge graph; this is advantageous because it allows the user to explore or browse a map by selecting a resource to initiate the querying of metadata to generate a revised map, including new metadata resources (King, paragraph [0013]).
Although Dumant teaches ranked numerical scores to recommend graphic data visualizations, Dumant doesn’t go into detail about predictive actions, however, Kale teaches:
ranking each word group based on a predictive importance (Kale, [0089] – Improve a ranking a search); and 
wherein the ranked word groups are each associated with contextual metadata that enables generation of predictive actions (Kale, [0107] – When a seller lists an item for sale, the seller may specify one or more item categories, attributes, and/or attribute values as metadata that describe the item and are thus useful .
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the application to modify Dumant’s invention as modified in view of Kale in order to provide ranking based on a predictive importance; this is advantageous because it provides the system with a way to learn what a user’s intent is and to dynamically update the knowledge graph with AI (Kale, paragraph [0088]).

As per claim 2, Dumant as modified teaches:
The method of claim 1, wherein the set of visualizations is a word cloud, wherein the word cloud includes a display of each of the word groups, and wherein the display of each of the word groups includes a user interactive link to a respective predictive action embedded in each of the displayed word groups (Wang, Abstract and [0014] – A word cloud can be provided to the user which allows the user to modify, update, and select various aspects of the word cloud.  This is interpreted as a predictive action embedded in each of the displayed word groups).

As per claim 3, Dumant as modified teaches:
The method of claim 2, further comprising: 
identifying that the user has selected a specific user interactive link that is associated with specific contextual metadata (Wang, [0014] – Keywords are presented in the word cloud.  Paragraph [0018] – Keywords for the data structures are included in the metadata for the data structures, where the keyword module determines the keywords from the metadata); 
generating a set of predictive actions associated with the specific contextual metadata (Kale, [0006] – The system may leverage existing inventories and curated databases to provide intelligent, personalized answers in predictive turns of communication between a human user and an intelligent online personal assistant.  Also paragraph [0044] – AI, merchandising, and machine learning models to maximize each component's capability to deliver insights to each user is interpreted as predictive.  Paragraph [0107] – Metadata in relation to merchandise); 
displaying the set of predictive actions to the user (King, [0134] and Fig. 18 shows textual annotations that were mined which resulted in two compositions ([Antarctica, Christmas, Golf, IPV] and [Cambridge, Cricket, IPV]) which is interpreted as displaying predictive actions to the user).

As per claim 4, Dumant as modified teaches:
The method of claim 3, wherein the set of predictive actions include inquiry metadata that enables generation of an inquiry, and wherein the method further comprises: 
identifying that the user has selected a specific inquiry metadata ((King, [0013] – Select a resource.  Paragraph [0134] and Fig. 18 shows textual annotations that were mined which resulted in two compositions ([Antarctica, Christmas, Golf, IPV] and [Cambridge, Cricket, IPV]), wherein textual annotations being mined is interpreted as a user selecting a specific inquiry metadata); 
generating an inquiry associated with the inquiry metadata ((King, [0120]-132] and Fig. 17 The query process is interpreted as generating an inquiry associated ; and 
displaying the inquiry to the user (King, figs. 10-12 and 17-21).

As per claim 5, Dumant as modified teaches:
The method of claim 1, wherein translating each correlation into the respective word groups comprises: 
interpreting, based on natural language processing techniques, a context of each of the one or more datums (Wang, [0026] – The user inputs a string of words (e.g., a natural language query, keywords, etc) using a keyword or other input device and the user query string input is added to the user query window); 
combining each of the one or more datums within a context threshold into one or more of the respective word groups (Wang, [0014] – Classify and relate various data sources in order to provide a user an interface to generate data models from various data sources. The data sources are initially scanned and used to generate a keyword model for the plurality of data sources, where the keyword model includes a plurality of weighted keywords, wherein classification and relating is interpreted as combining and grouping datums.  Weights are also interpreted as including thersholds); and 
tagging each of the respective word groups with an indication of the context, wherein the indication is the icon (Dumant, [0041] – A bar/graph chart can be generated for a keyword combination, wherein this is interpreted as tagging a word group with an icon).

As per claim 6, Dumant as modified teaches:
The method of claim 1, wherein ranking each word group based on the predictive importance comprises: 
determining a degree of relevance for each word group, wherein the degree of relevance is based on an ease of defining each correlation (Dumant, [0023] – A current user-context can be used to determine relevant data (e.g., via providing search query suggestions) for presentation to a specific).

As per claim 7, Dumant as modified teaches:
The method of claim 6, wherein determining the degree of relevance for each word group comprises: 
accessing a database, wherein the database includes historic information that indicates previously identified correlations between the one or more datums (Dumant, [0040] – Relation types can include parent nodes, child nodes, similar nodes based on keywords, business object overlap, business unit overlap, usage history included in usage statistics, dataset statistics 127, etc.); 
identifying that a specific correlation is not in the database (Dumant, [0059] – A new node can be added as a child node if an existing node satisfies the applied rules, wherein a new node is interpreted as a correlation that is not in the database at first); and 
ranking the word group associated with the specific correlation above the other word groups (Kale, [0116] – The dialog manager 216 may therefore rank and .

Claims 8-14 are directed to a system performing steps recited in claims 1-7 with substantially the same limitations.  Therefore, the rejections made to claims 1-7 are applied to claims 8-14.

	Claims 15-20 are directed to a computer program product performing steps recited in claims 1-7 with substantially the same limitations.  Therefore, the rejections made to claims 1-7 are applied to claims 15-20.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

September 10, 2021
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152